Citation Nr: 1709230	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  09-39 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to restoration of a 60 percent disability rating, effective December 1, 2014, for the service-connected coronary artery disease (CAD), status post myocardial infarctions, stent placement, and three-vessel coronary artery bypass grafting (CABG), including entitlement to an increased rating.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from November 30, 2014.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  

INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1968 to January 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the RO in Indianapolis, Indiana, which decreased the disability rating for the service-connected CAD from 60 percent to 10 percent, effective December 1, 2014. 

This case was previously before the Board in February 2016, where the Board, in pertinent part, granted a TDIU for the period from August 30, 2014 to November 30, 2014, and remanded the issues on appeal for additional development, to include the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  An August 2016 statement of the case has been associated with the record. The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an August 2016 VA Form 9, the Veteran requested a Travel Board hearing
before a Veterans Law Judge.  Subsequently, a November 2016 statement reflects that the Veteran clarified that he preferred a Board videoconference hearing.  When certifying the case to the Board, the RO correctly noted on an October 2016 VA certification form (Form 8) that a Board hearing had been requested.  As the Veteran has not been afforded the requested hearing before a Veterans Law Judge, remand is required for a videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule a Board videoconference hearing before a Veterans Law Judge.  Notify the Veteran of the time, date, and location of the hearing.


The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 




